Citation Nr: 1534616	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-23 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ear disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral eye infection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to June 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a November 2008 rating decision, the RO granted service connection for a right knee disability, assigning a 10 percent rating, effective January 11, 2008.  In a May 2009 rating decision, the RO granted service connection for left ear otitis media, assigning a noncompensable rating, effective December 5, 2007.  These grants represent complete awards of the benefits sought with respect to the right knee and left ear.

Per the Veteran's request, a hearing before a Veterans Law Judge sitting at the VA Central Office in Washington, D.C., was scheduled for November 2010.  That hearing was postponed and a new hearing was scheduled for March 2011; however the Veteran cancelled the hearing.  His hearing request is therefore deemed withdrawn.

In November 2012, the Board reopened the previously denied claim for service connection for right ear disability, and remanded the reopened claim, as well as the claims for service connection for left knee disability and bilateral eye infection for further development.  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  During service, the Veteran received a diagnosis of otitis media with possible otitis externa in the right ear, but the competent and probative evidence received since the filing of the claim and during the pendency of the appeal does not indicate that he currently has a right ear disability, separate from his service-connected hearing loss and tinnitus.

2.  Left knee symptoms were not chronic in service and were not continuous since service; arthritis was not shown to a compensable degree within one year of service separation.

3.  The Veteran's left knee disability diagnosed as degenerative arthritis was first manifested many years after service separation, and is not causally or etiologically related to active service.

4.  The Veteran was treated for palpebral and bulbar conjunctivitis during active duty and has continued to have similar symptoms of such since service.  

5.  Resolving all doubt in the Veteran's favor, his current bilateral dry eye syndrome with conjunctival injection had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2015).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1112, 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2015). 

3.  The criteria for service connection for bilateral eye disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Below, the Board grants service connection for a bilateral eye disability.  In light of this favorable action, discussion of whether VA has met its duties of notification and assistance is not required with respect to that claim, and deciding the bilateral eye appeal at this time is not prejudicial to the Veteran.

With regard to the right ear and left knee claims, a pre-adjudicatory VCAA notice letter was sent to the Veteran in January 2008.  This letter apprised the Veteran of the type of evidence and information needed to substantiate his service connection claims, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  An additional VCAA notice letter was sent to him in November 2012.  Thereafter, the claim was most recently readjudicated by way of a March 2013 supplemental statement of the case (SSOC).  In response to this SSOC, the Veteran indicated that he had no additional evidence regarding his appeal and asked that his case be sent immediately to the Board.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the Veteran's STRs; post-service medical evidence including Mt. Home VAMC records and Knoxville VA outpatient treatment notes dated since his first visit in November 2007; a color photograph of the Veteran's eyes; information regarding drug-resistant infections; and statements in support of the claim are associated with the claims file.  

VA complied with all assistance provisions of the VCAA, to include substantial compliance with the November 2012 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the Veteran did not identify or submit any additional evidence pertinent to his claims on appeal.  

Pursuant to the November 2012 remand, the Appeals Management Center (AMC) obtained ongoing VA treatment records and requested that ear, knee, and eye examinations.  The eyes and ears examinations were scheduled for November 2012 and the knee examination was scheduled for January 2013; however, the Veteran did not report to any of these examinations and there is no indication from the record that notice of the scheduled examinations was not sent to him at his last known address which was updated in February 2011.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Further, the Veteran has not asserted that he did not receive notice of the scheduled examinations.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b)  or (c) as appropriate.  Title 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Because there are no statements offered by the Veteran or his representative as to his reason for failing to report to his scheduled examinations, the Board finds that he has not provided good cause, and will therefore decide the Veteran's claims on the evidence of record.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

III.  Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331,1337-39 (Fed. Cir. 2013). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Service Connection Claim for Right Ear Disability

The Veteran maintains that he has had recurring ear symptoms since treatment for an ear infection in service.  

On review of all evidence of record, the Board finds that the criteria to establish service connection for a right ear disability are not met.  The Board has reviewed all evidence associated with the claims file and finds no evidence of a current right ear disability.  Although there is relatively recent (2008) treatment for ear pain, it is referable to the left ear, and not the right.  (Service connection is in effect for left ear disability).  As noted, in conjunction with the current appeal, the AMC scheduled the Veteran for an ear examination in November 2012, but he did not report without good cause.  Findings from this scheduled examination could have helped to substantiate his service connection claim for a right ear disability.  

The Board concludes that the Veteran has not presented competent evidence showing that he has a current right ear disability since the filing of the claim (aside from the already service-connected hearing loss and tinnitus).  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

The Board recognizes the evidence of right ear redness, pain, wax build-up, and discharge in service, as well as the diagnosis of otitis externa with possible otitis media in the right ear in service.  See June 1974 STR; September 1974 STR; May 1975 STR.  Notwithstanding, the Veteran has not been diagnosed with a right ear disability by any medical expert of record throughout the appeal period.  

While the Veteran is competent to report observable ear symptoms such as pain and/or discharge, he is not competent to diagnose an ear disability as such determination is beyond the capability of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  

Further, to the extent that he is seeking service connection for right ear pain, the Board notes that pain standing alone, without a diagnosis, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

In summary, while the Board notes and concedes the in-service right ear treatment, because there is no evidence of a right ear disability, there can be no nexus between the in-service treatment and a current disability.  Accordingly, the threshold element of a service connection claim (a current disability) has not been met, and service connection for a right ear disability must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Service Connection Claim for Left Knee Disability

The Veteran maintains that he sustained a left knee injury during service, and has had ongoing left knee symptoms ever since.  He reports that he initially injured his left knee during service when he fell over a fire extinguisher.  See September 2012 written argument.  

The medical evidence shows that the Veteran has a left knee disability, currently diagnosed as degenerative arthritis, as evidenced by November 2007 VA x-ray report. 

There is also evidence of left knee symptoms in service.  In this regard, his STRs show a February 1973 complaint of "bumping" his left leg while jumping off an airplane; he stated that his leg felt numb and had a tingling sensation.  Examination was essentially negative, except for minimal subpatellar tenderness.  An April 1973 consultation report shows a finding of subluxing patellae, bilaterally.  However, the remaining STRs, to include the June 1975 separation examination, show no left knee complaints or diagnoses, and clinical evaluation of the lower extremities at that time was normal.

The Board affords great probative weight to the Veteran's STRs, particularly the June 1975 separation examination report which shows no left knee diagnoses.  They are probative both as to the Veteran's subjective reports and their resulting objective findings, and were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).   

Nonetheless, given the left knee symptoms in service and the current evidence of a left knee disability, the Board remanded the claim to assist in determining its etiology.  However, as noted, the Veteran failed to report to the knee examination scheduled for January 2013.  Findings from this examination could have helped to substantiate his service connection claim for a left knee disability. 

Post-service, left knee complaints are not shown in the record until he sought medical treatment at VA in December 2007, which is more than thirty years after service separation.  Although the absence of any mention of any complaints of symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

The Veteran, as a lay person, is competent to report past and current left knee symptoms; however, he is not competent to diagnose arthritis or render a competent medical opinion regarding its etiology under the specific facts of this case, which include absence of left knee symptoms until decades after service.  Arthritis is a complex disease process that involves unseen systems processes that are not observable by the five senses of a lay person.  There are various possible etiologies of arthritis, only one of which involves trauma to a joint.  Arthritis is diagnosable only by x-ray or similar specific specialized clinical testing.  For these reasons, the Veteran is not competent to diagnose arthritis or to provide an opinion as to the etiology of arthritis in this case.  Such opinion as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results; therefore, the Veteran's lay opinion is of little probative value. 

In addition, there is no medical evidence that arthritis of the left knee was manifested (to any degree) during the first post-service year.  In fact, the first x-ray evidence of arthritis of the left knee is not shown until November 2007, which is more than three decades after service discharge.  Accordingly, the legal authority governing presumptive service connection for arthritis as a chronic disease is not for application.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for the Veteran's left knee disability based on chronicity or continuity of symptomatology is for consideration, as arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a).  However, neither chronicity nor continuity of symptomatology are demonstrated.  To the contrary, as indicated, the Veteran exhibited in 1973 minimal subpatellar tenderness in the left knee and a subluxing left patella, and the remaining STRs, to include the separation examination report-which shows a clinically normal knee-are completely negative for left knee problems.  The preponderance of the evidence therefore demonstrates that the Veteran did not experience chronic symptoms of a left knee disability in service.  38 C.F.R. § 3.303(b).

In addition, the preponderance of the evidence demonstrates that the Veteran did not experience continuous left knee symptoms since he was discharged from service in June 1975.  The lay and medical evidence generated more contemporaneous to service shows no left knee problems after service until 2007 and such evidence is of greater probative value than the Veteran's unsupported lay assertions of symptoms since service, which was first made many years after service separation, when memory is likely to be less reliable.  In addition, although not dispositive, the Board also notes that the Veteran filed other claims for VA compensation benefits prior to the instant claim, and made no reference to any left knee problems.  

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  

For the reasons discussed above, the Board finds that the preponderance of the evidence demonstrates that the Veteran's degenerative arthritis in the left knee was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Although the Board is appreciative of the Veteran's service to our country, given the record before it, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Service Connection Claim for Bilateral Eye Infection

The Veteran also contends that he has experienced bilateral eye symptoms, such as redness and itching, since diagnosed with an eye infection during service.  He states that for at least twenty years after service discharge, he has self-medicated his eyes with antibiotics that he found at a farm supply store and with "ozone therapy."  See November 2012 VA Form 21-4138.  In support of his claim, he submitted a color photograph of his eyes.  

The Veteran is currently diagnosed with a bilateral eye disability.  During a May 2008 VA optometry consultation, he complained of red, itchy, watery, and burning eyes with morning discharge.  On evaluation, there was a 1 to 2+ conjunctival injection; diagnosis was dry eye syndrome, bilaterally, possibly causing the conjunctival injection.  In addition, a review of the Veteran's 2008 medication list shows that he is being prescribed Lodoxamide Tromethamine which is an ophthalmic solution indicated for redness, burning, itching, and swelling of the eyes that is caused by allergic reactions.  http://www.nlm.nih.gov/medlineplus/druginfo/meds/a694014.html

There is also evidence of eye treatment during service.  A February 1972 STR shows that the Veteran presented to the clinic with eye symptoms for which an eye culture was taken.  Diagnosis was palpebral and bulbar conjunctivitis.

Therefore, the dispositive issue becomes whether the current eye disability is related to the eye problems he had during service.  The Board remanded the claim, in part, to obtain a medical opinion clarifying the etiology of any current bilateral eye disability.  However, as indicated, he failed to report to the scheduled November 2012 VA eye examination without good cause.  Findings from that examination could have helped in determining etiology.   

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, unlike arthritis which is diagnosed by clinical studies, eye itching and irritation is observable to a layperson.  Thus, the Veteran is competent to report that he suffered these eye symptoms during service and ever since.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  

However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds that the Veteran's statement that his current bilateral eye symptoms are related to the eye problem he developed during service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96   (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current bilateral eye disability for which he is prescribed anti-inflammatory ophthalmic medication, (2) his in-service treatment for palpebral and bulbar conjunctivitis, (3) the lack of any evidence of an intervening event, and (4) his competent and credible history of relevant observable symptoms in service and after service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current bilateral eye symptoms are the same as he experienced in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a bilateral eye disability is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board expresses no opinion regarding the severity of the disability granted service connection.  The RO will assign an appropriate disability rating on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).  



ORDER

Service connection for a right ear disability is denied. 

Service connection for a left knee disability is denied.

Service connection for bilateral dry eye syndrome with conjunctival injection is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


